           Case: 1:20-cv-03223 Document #: 20 Filed: 10/14/20 Page 1 of 9 PageID #:76




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

RICHARD SOUTHALL,


                          Plaintiff,               Case No. 20-cv-03223
v.
                                                   Honorable Judge Edmond E. Chang
FORCE PARTNERS LLC,
                                                   Magistrate Judge Jeffrey T. Gilbert
                          Defendant.



          DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)

            NOW COMES Defendant, Force Partners, LLC (“Force”), by and through its attorneys,

SmithAmundsen, LLC, and moves this Court pursuant to Federal Rules of Civil Procedure

12(b)(6), to dismiss Plaintiff’s, Richard Southall (“Southall”), Complaint. In support thereof,

Force states as follows:

     I.     INTRODUCTION

            On June 11, 2020, Southall commenced this lawsuit against Force alleging two causes of

action: (1) copyright infringement and (2) removal and alteration of integrity of copyright

management information in violation of 17 U.S.C § 1202(a)(1) and (b)(1). (Docket Number 1).

The alleged wrongdoing relates to a photograph depicting the inside of a bar and restaurant (the

“Copyrighted Photograph”). (See Complaint Exhibit 1). As alleged in the Complaint, Southall

published the Copyrighted Photograph on a website on July 29, 2013. (Dkt. 1, ¶ 8). Southall

claims he discovered the Copyrighted Photograph was published on Force’s website on or about

November 1, 2017. (Id., ¶ 10). On May 27, 2019, Southall received a copyright registration for

“Photograph” under Registration Number VA 2-154-695. (Dkt. 1, ¶ 9; Complaint Ex. 3). In his

Complaint, Southall seeks, inter alia, statutory damages and attorneys’ fees attributable to the
       Case: 1:20-cv-03223 Document #: 20 Filed: 10/14/20 Page 2 of 9 PageID #:77




copyright infringement pursuant to 17 U.S.C. §§ 504, 505. (Id., ¶ 19).

 II.    CONTROLLING AUTHORITY

        It is well-settled that a motion to dismiss under Rule 12(b)(6) is meant to test the

sufficiency of the complaint, not to decide the merits of the case. Facebook, Inc. v.

Teachbook.com LLC, 819 F. Supp. 2d 764, 774 (N.D. Ill. 2011). Under Fed. R. Civ. P. 8(a)(2), a

pleading must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief” in order to give the defendant fair notice of what the claim is and the grounds

upon which it rests. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 677-678 (2009). A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged. Id. Dismissal is

proper where it appears beyond a doubt that the plaintiff can prove no set of facts in support of

its claim that would entitle it to relief. Kohler Co. v. Kohler Int'l, Ltd., 196 F. Supp. 2d 690, 694

(N.D. Ill. 2002).

III.    ANALYSIS

        Southall’s Complaint should be dismissed because (1) Southall fails to plead sufficient

factual support showing the Copyrighted Photograph is protected under the copyright

registration; (2) 17 U.S.C. § 412 bars Southall’s recovery of statutory damages and attorneys’

fees for claims of copyright infringement; and (3) Southall fails to allege any factual support for

his Digital Millennium Copyright Act (“DMCA”) claims. The Complaint falls far below the

notice pleading standard.

        A.     Southall’s Count I for Copyright Infringement Should be Dismissed.




                                                  2
     Case: 1:20-cv-03223 Document #: 20 Filed: 10/14/20 Page 3 of 9 PageID #:78




               1.     Southall Has Failed to Adequately Allege He Has a Valid Copyright in the
                      Copyrighted Photograph under Registration Number VA 2-154-695.

       A copyright claimant may commence an infringement suit once the Copyright Office

registers a copyright. Fourth Estate Public Benefit corporation v. Wall-Street.com, LLC, 139 S.

Ct. 881, 886 (2019). “To establish infringement, two elements must be proven: (1) ownership of

a valid copyright, and (2) copying of constituent elements of the work that are original.” Maui

Jim, Inc. v. SmartBuy Guru Enterprises, No. 1:16-cv-9788, 2020 WL 4435320, at *27 (N.D. Ill.

Feb. 24, 2020) (quoting Feist Publn's, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361, 111 S. Ct.

1282, 1296, 113 L.Ed.2d 358 (1991) (internal citation omitted)); Design Basics, LLC v.

Lexington Homes, Inc., 858 F.3d 1093, 1099 (7th Cir. 2017) (quoting JCW Inv., Inc. v. Novelty,

Inc., 482 F.3d 910, 914 (7th Cir. 2007)).        While Southall allegedly received a copyright

registration for “photograph” on May 27, 2019, Southall has failed to adequately allege

ownership of a valid copyright.

       17 U.S.C. § 410 provides:

               [i]n any judicial proceedings the certificate of a registration made before
               or within five years after first publication of the work shall constitute
               prima facie evidence of the validity of the copyright and of the facts stated
               in the certificate. The evidentiary weight to be accorded the certificate of a
               registration made thereafter shall be within the discretion of the court.

       In the Complaint, Southall alleged that he published the Copyrighted Photograph on July

29, 2013 and received Registration No. VA 2-154-695 on May 27, 2019 (the “ ‘695 Copyright”).

(Dkt. 1, ¶¶ 8, 9). Southall is not entitled to any presumption of validity of his alleged copyright

in a photograph because he has failed to attach evidence to his Complaint that the Copyrighted

Photograph allegedly used by Defendant was part of the deposited materials submitted by

Southall with the ‘695 Copyright.       Instead, Southall merely provides a photocopy of his

registration certificate in Exhibit 3. When reviewing the copyright registration certificate in



                                                 3
     Case: 1:20-cv-03223 Document #: 20 Filed: 10/14/20 Page 4 of 9 PageID #:79




Exhibit 3, Southall did not attach the deposit material, which is required to be submitted during

the copyright application process.        The registration certificate states Southall created

“photograph”. (See Dkt. 1, Complaint Ex. 3). There is no indication of what the “photograph”

is. The registered “photograph” may not be the photograph that is depicted in Exhibit 1 of the

Complaint and is the basis for Southall’s Complaint. Southall is required to meet his burden that

he has a registration on the Copyrighted Photograph before commencing this litigation.

Furthermore, it would be unfair for Force to defend itself in a copyright infringement case when

it does not know what the Registration Number VA 2-154-695 protects. Because Southall failed

to attach any evidence that he owns a valid copyright and failed to adequately show the

Copyrighted Photograph is indeed protected under Reg. No. VA 2-154-695, this Court should

dismiss Count I of the Complaint.

               2.      Southall is Barred from Receiving Statutory Damages under 17 U.S.C. §
                       504(c) and Attorneys’ Fees under 17 U.S.C. § 505 Because Southall
                       Registered the Copyrighted Photograph Almost Two Years After the
                       Alleged Infringement.

       Under 17 U.S.C. § 412, statutory damages and attorneys’ fees, as provided by 17. U.S.C.

§§ 504 and 505, for copyright infringement are not available before the effective date of its

registration, unless such registration is made within three months after the first publication of the

work or one month after the copyright owner has learned of the infringement. See, e.g., Maui

Jim, Inc. v. SmartBuy Guru Enterprises, No. 1:16-cv-9788, 2020 WL 4435320, at *27 (N.D. Ill.

Feb. 24, 2020); FM Indus., Inc. v. Citicorp Credit Servs., Inc., 614 F.3d 335, 336 (7th Cir. 2010)

(citing 17 U.S.C. § 412); Intercom Ventures, LLC v. City Media Plus Ex-Yu Streaming, No. 12-

cv-10275, 2013 WL 4011052, at * 5 (N.D. Ill. Aug. 6, 2013).

       Southall alleged that he published the Copyrighted Photograph on July 29, 2013; that

Force allegedly copied and posted the Copyrighted Photograph on its website on or about



                                                 4
     Case: 1:20-cv-03223 Document #: 20 Filed: 10/14/20 Page 5 of 9 PageID #:80




November 1, 2017; and that Southall received Registration No. VA 2-154-695 on May 27, 2019.

(Dkt. 1, ¶¶ 8 – 10). Southall’s failure to timely register his Copyrighted Photograph with the

U.S. Copyright Office within three months after publication bars Southall’s right to recover

statutory damages under 17. U.S.C. § 504 and attorneys’ fees under 17. U.S.C. § 505. Therefore,

Force respectfully asks this Court to dismiss Southall’s prayer for recovery of the same with

prejudice. (Dkt. 1, ¶ 19; Prayer for Relief ¶¶ D, E).

       B.      Southall’s Count II for Removal and Alteration of Integrity of Copyright
               Management Information Should be Dismissed.

       The DMCA seeks to hamper copyright infringement in the digital age by

protecting copyright management information (“CMI”) in various ways. Alan Ross Machinery

Corporation v. Machinio Corporation, No. 17-cv-3569, 2018 WL 6018603, at *2 (N.D. Ill. Nov.

16, 2018) (citing 17 U.S.C. § 1202). Specifically, the DMCA prohibits distributing false

CMI, id. § 1202(a), and removing or altering CMI, id. § 1202(b). Alan Ross, 2018 WL 6018603,

at *2. CMI is information about the copyright conveyed in connection with the work and

includes information such as the author of the work, the title of the work, copyright symbols, and

the name of the copyright owner. Id. (citing § 1202(c)).

       For a defendant to be held liable under § 1202(b), one of two things must have happened:

(1) the photographs came into the defendant's possession with CMI attached and the defendant

intentionally and improperly removed it, or (2) the photographs came into the defendant's

possession without CMI attached, but Defendant knew that CMI had been improperly removed,

and defendant used the photographs anyway. Merideth v. Chicago Tribune Company, LLC, No.

12 C 7961, 2014 WL 87518, at *3 (N.D. Ill. Jan. 9, 2014). In order to survive a 12(b)(6) motion,

the complaint must contain sufficient factual content to allow a reasonable inference that either

of the above happened. Id.



                                                 5
      Case: 1:20-cv-03223 Document #: 20 Filed: 10/14/20 Page 6 of 9 PageID #:81




       In Alan Ross, the court dismissed the plaintiff’s claim for removal or alteration of CMI

for failure to state a claim because (1) the plaintiff failed to attach an exhibit depicting the

copyright notice, (2) the plaintiff did not allege any other CMI existed on its website other than

the copyright notice, (3) the plaintiff did not allege the photographs in the listings contained

CMI, and (4) the CMI was too far removed from the listing to be conveyed in connection with

the listing. 2018 WL 6018603, at *3.

       Analogously, Southall’s DMCA count fails. The Complaint contains one conclusory

allegation related to a DMCA violation:

            Plaintiff is informed and believes that Defendant, without the permission or
            consent of Plaintiff, knowingly and with the intent to conceal infringement,
            intentionally removed the copyright management information from
            Plaintiff’s Copyrighted Photograph before displaying Copyrighted
            Photograph on Defendant’s commercial website, www.forcechicago.com. In
            doing so, Defendant violated 17 U.S.C. § 1202(a)(1) and (b)(1).

(Dkt. 1, ¶ 20). Southall’s Complaint is completely devoid of any allegation supported by facts

pertaining to what specific CMI existed on his Copyrighted Photograph and/or website and what

CMI was allegedly removed by Force. Furthermore, when examining Exhibits 1 and 2 to the

Complaint, the Copyrighted Photograph and the screenshot of Southall’s website fail to show

any depiction of any CMI. Southall has failed to meet his burden in adequately alleging the

preliminary requirement of what CMI accompanied the Copyrighted Photograph.              Without

alleging any information about Southall’s CMI, the Complaint does not plead any factual

allegations that lead to a reasonable inference that Force improperly removed CMI from

Southall’s photograph or that Force knew the CMI was removed and used the Copyrighted

Photograph anyway. Therefore, this Court should dismiss Count II of Southall’s Complaint.

IV.    CONCLUSION




                                                6
     Case: 1:20-cv-03223 Document #: 20 Filed: 10/14/20 Page 7 of 9 PageID #:82




       Southall’s Complaint fails to set forth a sufficient basis for holding Force liable for

copyright infringement and violations under the Digital Millennium Copyright Act. Southall

Complaint does not meet the notice pleading standards as it does not (1) show the Copyrighted

Photograph is part of the Registration No. VA 2-154-695 and (2) does not allege or show what

copyright management information was on Southall’s Copyrighted Photograph and allegedly

removed by Force. Finally, Southall cannot demand statutory damages and attorneys’ fees under

17 U.S.C. § 504 and 17 U.S.C. § 505 as Southall’s copyright was not timely registered before the

alleged infringement occurred.

       WHEREFORE, Defendant, Force Partners, LLC, respectfully requests that this Court

              A.      Dismiss Counts I and II of Plaintiff’s Complaint;

              B.      Dismiss Plaintiff’s request for relief of statutory damages under 17 U.S.C.

                      §504 with prejudice;

              C.      Dismiss Plaintiff’s request for relief of attorneys’ fees under 17 U.S.C.

                      §505 with prejudice; and

              D.      Any other relief this Court deems just.



Dated: October 14, 2020                              Respectfully submitted,


                                                 /s/Kaylea H. Weiler
                                                     Kaylea H. Weiler
                                                     One of the Attorneys for Defendant, Force
                                                     Partners, LLC.

Kaylea H. Weiler (ARDC # 6307286)
SmithAmundsen, LLC
150 North Michigan Ave., Suite 3300
Chicago IL, 60601
312-455-3861
kweiler@salawus.com



                                                 7
     Case: 1:20-cv-03223 Document #: 20 Filed: 10/14/20 Page 8 of 9 PageID #:83




Prepared by:

Christopher W. Niro (ARDC #6300428)
cniro@agdglaw.com
Kristina D. Diesner (ARDC #6329611)
kdiesner@agdglaw.com
ARONBERG GOLDGEHN DAVIS & GARMISA
330 N. Wabash Avenue, Suite 1700
Chicago, IL 60611
312-755-3161




                                         8
    Case: 1:20-cv-03223 Document #: 20 Filed: 10/14/20 Page 9 of 9 PageID #:84




                             CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of Defendant’s Motion to Dismiss Plaintiff’s

Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) was served upon on all counsel of record

electronically through CM/ECF on October 14, 2020.




                                                /s/ Kaylea H. Weiler




                                            9
